Exhibit 10.2

Summary of Terms of 2006 Executive Bonus Plans

Overview of Plans.

During 2006, Kevin M. Harris, Chief Financial Officer; David Blumberg, Executive
Vice President, Fulfillment Services; and Robert G. Schwartz, Jr., Vice
President and General Counsel (each, an “Executive”) and other management-level
employees will operate under individual bonus plans that provide the potential
for an annual cash bonus based on objective performance criteria approved by the
Compensation Committee of the Board of Directors. In addition, each Executive
will receive a non-refundable, quarterly advance against his annual cash bonus
if quarterly targets based on the same criteria are achieved. Quarterly advances
are based on cumulative progress towards annual targets. If a quarterly target
is missed and made up on a cumulative basis in a future period, any previously
missed advances will be paid. Finally, each Executive is eligible to receive a
semi-annual cash bonus based on satisfaction of individual performance criteria
measured over six-month periods.

Company-Wide Performance Metrics.

Each Executive’s annual bonuses and quarterly advances will consist of separate
payouts for attaining targeted company-wide metrics in two areas:

(1) Company revenue bookings (including the license fees from new license and
subscription contracts signed during the period and up to one year of
maintenance and support fees associated with new licenses), and

(2) Adjusted cash operating expenses (with targeted metrics that rewarded lower
expenses).

The annual bonuses (but not the quarterly advances) will be subject to downward
adjustment for underperformance and upward adjustment for performance that
exceeds targets, as described more fully below.

(1) Company revenue bookings component:

 

  •   For performance at less than 80% of target, no award will be paid.

 

  •   From 80% to 100% of target, 40% to 100% of the annual award will be paid,
calculated roughly on a sliding scale.

 

  •   From 101% to 120% of target or greater, 107% to 250% of the annual award
will be paid, calculated roughly on a sliding scale.

(2) Cash operating expenses component:

 

  •   For cash operating expenses greater than 105% of target,* no award will be
paid.

 

  •   From 105% to 100% of target,* 50% to 100% of the annual award will be
paid, calculated roughly on a sliding scale.

 

  •   From 99% to 90% of target or less,* 110% to 200% of the annual award will
be paid, calculated roughly on a sliding scale

 

--------------------------------------------------------------------------------

* For periods in which revenue bookings exceed targets, operating expense
targets are adjusted upward 1% for every 2% increase in revenue performance
above 100%.



--------------------------------------------------------------------------------

Individual Performance Metrics.

The Chief Executive Officer will determine whether an Executive has achieved the
pre-defined goals for the semi-annual, individual performance component of his
bonus. These goals vary for each Executive and are, to the greatest extent
possible, quantifiable.

If less than 80% of an Executive’s individual performance goals are achieved, no
bonus will be paid for this component. If 80% but less than 100% of individual
performance goals are achieved, then 50% of this component will be paid. If 100%
or more of individual performance goals are achieved, then 100% of this
component will be paid. No more than 100% of this component will be paid.

Payouts for Each Executive.

Kevin M. Harris, CFO

If the Company attains 100% of its annual revenue bookings and adjusted cash
operating expense targets, and if Mr. Harris achieves 100% of his individual
performance goals, then Mr. Harris would receive an annual cash bonus, including
quarterly advances, of $95,000. This would consist of

 

Revenue Bookings Component  

$6,365 per quarter

Revenue Bookings Component  

$25,460 at year-end (in addition to quarterly payments)

Cash Operating Expense Component  

$3,135 per quarter

Cash Operating Expense Component  

$12,540 at year-end (in addition to quarterly payments)

Individual Performance Metrics  

$9,500 per six-month period

Annual payouts are subject to adjustment as described above.

David Blumberg, EVP, Fulfillment Services

If the Company attains 100% of its 2006 revenue bookings and adjusted cash
operating expense targets, and if Mr. Blumberg achieves 100% of his individual
performance goals, then Mr. Blumberg would receive a prorated annual cash bonus,
including quarterly advances, of $125,000. These amounts reflect the pro-rated
portion of annual targets following the commencement of Mr. Blumberg’s
employment in May 2006. The target bonus for full-year 2007 will be larger. The
2006 bonus would consist of

 

Revenue Bookings Component  

$13,400 per quarter (partial second quarter; full third and fourth quarters)

Revenue Bookings Component  

$33,500 at year-end (in addition to quarterly payments)

Cash Operating Expense Component  

$6,600 per quarter (partial second quarter; full third and fourth quarters)

Cash Operating Expense Component  

$16,500 at year-end (in addition to quarterly payments)

Individual Performance Metrics  

$20,000 per six-month period

Annual payouts are subject to adjustment as described above.



--------------------------------------------------------------------------------

Robert G. Schwartz, Jr., VP and General Counsel

If the Company attains 100% of its annual revenue bookings and adjusted cash
operating expense targets, and if Mr. Schwartz achieves 100% of his individual
performance goals, then Mr. Schwartz would receive an annual cash bonus,
including quarterly advances, of $85,000. This would consist of

 

Revenue Bookings Component   $5,695 per quarter Revenue Bookings Component  
$22,780 at year-end (in addition to quarterly payments) Cash Operating Expense
Component   $2,805 per quarter Cash Operating Expense Component   $11,220 at
year-end (in addition to quarterly payments) Individual Performance Metrics  
$8,500 per six-month period

Annual payouts are subject to adjustment as described above.